      Case 1:19-cr-00137-PWG Document 284 Filed 07/23/19 Page 1 of 1
         Case 1:19-cr-00137-PWG Document 283 Filed 07/23/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 UNITED STATES OF AMERICA
                                                       CRIMINAL NO. PWG-19-0137
       v.

 TERRANCE MEDLEY,

       Defendant.


                                    MOTION TO DISMISS

       Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of Court

endorsed hereon, the United States Attorney for the District of Maryland hereby moves to dismiss

with prejudice the charges pending against the Defendant in the above-captioned case. The

Defendant is now deceased, and accordingly the case against the Defendant should be closed.

                                                Robert K. Hur
                                                United States Attorney

                                     By                       /s/               _
                                                Michael A. Goldsticker
                                                Assist~     ited States Attorney

Leave of Court is granted for the filing of the forego~g di



                                                 Honorable Paul W. Grim
                                                 United States District Judge

Advice to U.S. Marshal:           1. Defendant is not in custody.
   (Check one)                    2. Defendant is in custody and the USAO believes that:
                                           a. there is no reason to hold Defendant further.
                                           b. Defendant should be held in Federal custody
                                           (**explain below).
                                           c. Defendant should be transferred to custody.
                                           (**explain below).
                               x 3. Defendant is deceased.

**Explanation:
